108 F.3d 1372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lonnie Darrel HOPKINS, Plaintiff-Appellant,v.John DOE, Doctor;  Ron Angelone;  Department of Corrections,Head of Office of Health Ser vices;  M.J. Vernon, Doctor;Vernon Smith, Doctor;  Doctor Shiffman, Medical College ofVirginia Hospital;  Doctor Barnes, Powhatan CorrectionalCenter Medical Department, Defendants-Appellees.
No. 96-7458.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997.Decided March 13, 1997.

Lonnie Darrel Hopkins, Appellant Pro Se.
Pamela Anne Sargent, Assistant Attorney General, Richmond, Virginia;  Jack B. Russell, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appellees.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant, Lonnie Darrel Hopkins, appeals the district court's order granting defendants' motions for summary judgment, denying relief on his 42 U.S.C. § 1983 (1994) complaint, and denying his motion for preliminary injunction.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Hopkins v. Doe, No. CA-95-1000-R (W.D.Va. Aug. 19, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.